
	
		I
		112th CONGRESS
		1st Session
		H. R. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Young of Alaska
			 (for himself, Mr. Rothman of New
			 Jersey, and Mr. Carter)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to limit the
		  increase of premiums, deductibles, copayments, or other charges for health care
		  provided under the TRICARE program.
	
	
		1.Limitation of increases to
			 premiums, deductibles, copayments, or other charges of the TRICARE
			 program
			(a)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1095f the following new section:
				
					1095g.TRICARE
				Program: limitation of increases to premiums, deductibles, copayments, or other
				chargesBeginning October 1,
				2011, the Secretary of Defense may only increase in any year a premium,
				deductible, copayment, or other charge to a covered beneficiary for health care
				provided under the TRICARE program if—
						(1)the rates of monthly basic pay authorized
				for members of the uniformed services are increased for the same year pursuant
				to section 1009 of title 37 or another provision of law; and
						(2)the increase to
				TRICARE charges is by a percentage that is not more than half of the percentage
				by which benefit amounts payable under title II of the Social Security Act (42
				U.S.C. 401 et seq.) are increased for the same year as a result of a
				determination under section 215(i) of such Act (42 U.S.C.
				415(i)).
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 55 of such title is amended by inserting
			 after the item relating to section 1095f the following new item:
				
					
						1095g. TRICARE Program: limitation of
				increases to copayments, premiums, and other
				charges.
					
					.
			
